Citation Nr: 0816451	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $2,760.00, to include 
whether the debt was properly created. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1995. 
 
This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision of the Department of 
Veterans Affairs (VA) Louisville, Kentucky Regional Office 
(RO) Committee on Waivers and Compromises, which denied the 
veteran's request for waiver for recovery of an overpayment 
of compensation benefits in the amount of $2,760.00.  The 
veteran perfected a timely appeal on this issue. 
 
The veteran testified at a hearing at the RO before the 
undersigned Veteran's Law Judge in May 2006. 
 
The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in April 2005 for further 
development and adjudicative action.  In a March 2006 
Supplemental Statement of the Case (SSOC), the RO/AMC 
adjudicated the matter of whether the debt was properly 
created, deciding that the debt was proper and valid.  The 
case has been returned to the Board for further appellate 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The debt at issue was created because the veteran was paid 
additional compensation benefits for a spouse for the period 
between August 2001 and August 2004, but was in fact divorced 
in July 2001 and remarried in January 2002.  The record shows 
that he did not notify the VA of his divorce and remarriage 
until August 2004.  The debt was created because the 
veteran's additional compensation benefits for a spouse were 
reduced from July 2001, the date of divorce, and reinstated 
effective in September 1, 2004, on the basis of the receipt 
of notice of the remarriage in August 2004.  At the hearing 
in May 2006, the veteran raised the issue of whether the debt 
was properly created.  He asserted that he contacted the VA 
by telephone and in person regarding his divorce prior to 
August 2004.  The veteran contends that he should only be 
required to repay the debt for the period from July 2001 to 
January 2002, when he remarried. 
 
The July 2005 Decision on Waiver and the August 2005 
statement of the case addressed only the issue of whether 
waiver of recovery of the overpayment in question is 
warranted.  Thus the Board remanded the claim for a duty-to-
assist letter to the veteran regarding the issue of whether 
the debt was properly created with subsequent adjudication 
concerning the lawfulness of the debt and providing the 
veteran with information concerning his appeals rights.  
However, the RO/AMC furnished neither appropriate VCAA notice 
to the veteran nor notice concerning the veteran's right to 
appeal this determination.   

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See, e.g., Stegall v. West, 11 
Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans 
Claims vacated and remanded a Board's decision because it 
failed to ensure that the RO achieved full compliance with 
specific instructions in a Board remand).  Therefore, this 
appeal is once again remanded for appropriate VCAA notice.  
Subsequently, the RO should readjudicate the claim and issue 
an appropriate rating decision to the veteran with 
notification of his appeals rights. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a proper VCAA letter 
providing the following information: the 
evidence necessary to substantiate the 
claim that the overpayment of compensation 
benefits in the amount of $2,760.00 was 
not properly created; the evidence that VA 
will seek to provide and that the claimant 
is expected to provide; and request that 
the claimant provide any evidence in his 
possession that pertains to the claim.  
Allow the claimant at least 60 days to 
submit any evidence or request that VA 
assist him in obtaining evidence.

2.  When the above development has been 
completed, the RO should then readjudicate 
the issue of whether the debt was properly 
created. The veteran and his 
representative must be notified of the 
decision and of his appellate rights if 
the decision is adverse to the veteran.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



